Citation Nr: 1522776	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-41 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2011, the Veteran and his spouse testified before a Veterans' Law Judge who has since retired; a transcript of this Travel Board hearing is of record.  The Veteran waived his right to a new hearing in March 2015.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records and to afford the Veteran VA medical examinations.  The action specified in the September 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As an initial matter, the Board notes that the issue of entitlement to service connection for left and right knee disabilities was remanded in September 2011, but the Appeals Management Center granted service connection for these disabilities in January 2013.  Accordingly, the Board no longer has jurisdiction over these issues.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's coronary artery disease was caused or permanently aggravated by his active military service, to include his service connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

VA regulations also provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, a number of specified diseases, including ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2014).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In the instant case, the Veteran is seeking entitlement to service connection for coronary artery disease.  The Veteran has argued that this condition had onset in service and was misdiagnosed as gastritis.  He has also argued that service connection should be granted on a presumptive basis because he served in the Republic of Vietnam.

The Veteran served in the United States Navy during the Vietnam Era, including deployments on naval vessels such as the USS Kitty Hawk and the USS Hancock as an aircraft mechanic/maintenance technician.  The Veteran has testified that on several occasions, he was temporarily transferred to Da Nang Air Base within the Republic of Vietnam to perform aircraft maintenance.  While the Joint Services Records Research Center (JSRRC) has been unable to confirm that either the Veteran or any member of his unit was sent to Da Nang Air Base, in additional to his own credible testimony, the Veteran has submitted a sworn statement from a fellow service member, R.W., who reported that he was personally aware of two occasions when the Veteran was temporarily transferred to Da Nang to perform aircraft maintenance.  

Additionally, in a November 2011 VA examination report, a VA staff physician opined that the Veteran has ischemic heart disease that is at least as likely as not related to the Veteran's military service, stating that both Agent Orange and stress are known contributors to ischemic heart disease.  The Board notes that the Veteran is service connected for PTSD, so the examiner's opinion could be construed as a finding as a finding that the Veteran's coronary artery disease was caused or permanently aggravated by the Veteran's service connected PTSD.  

Based on the above evidence, the Board finds that the evidence is at least in equipoise whether the Veteran's coronary artery disease is related to the Veteran's active military service, either due to herbicide exposure or as secondary to the Veteran's service connected PTSD.  Accordingly, service connection for this disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for coronary artery disease is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for a cervical spine disability, claimed as spurs of the cervical vertebra.  The Veteran has attributed this disability to the physical demands of his work as an aircraft mechanic/technician, which included heavy lifting and stooping, as well as frequent instances of striking his head and neck against aircraft as he was working on them.

In a November 2011, a VA examiner concluded that it is less likely than not that the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine with radiculopathy, had onset in service or was caused or permanently aggravated by the Veteran's active military service.  As rationale, the examiner explained that there was only one instance noted in the Veteran's service treatment records where he complained of neck pain.  However, the examiner failed to address the Veteran's lay statements, which the Board deems credible, regarding his in-service symptoms and the physical demands of his military occupational specialty (MOS).  The failure to consider the Veteran's credible lay statements regarding matters to which he is competent to testify renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").

On remand, an addendum medical opinion should be obtained to determine whether it is at least as likely as not that the cumulative effects of the Veteran's active military service over a nearly twenty year period caused or permanently aggravated his cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to an orthopedic specialist for an addendum VA medical opinion.  A new physical examination is not required unless requested by the reviewing physician.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's cervical spine disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the cumulative effects of the physical demands of his military occupational specialty (MOS) over a nearly twenty year period of service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


